Citation Nr: 1209967	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  11-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran has confirmed active duty for training (ACDUTRA) service, from July 15, 1981, to December 9, 1981, with periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating determination of the Atlanta, Georgia, Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record confirms that the Veteran served with the Army Nation Guard from January 1981 to January 1984 and had periods of ACDUTRA and inactive duty for training (INACDUTRA) during this period.  Presently, the only record documenting the date and nature of the Veteran's service is a DD-214 for his July 15, 1981, to December 9, 1981, period of ACDUTRA.  Accordingly, the Board finds that VA has not made sufficient attempt to verify the specific dates and corresponding types of the Veteran's reserve military service, requiring the claim be remanded for VA to make such efforts.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

In June 2009 and July 2009 statements, the Veteran's treating VA physician opined that the Veteran's psychiatric disability was related to service.  Aside from these statements, however, VA treatment records dated since April 2008 have not been associated with the claims folder.  Further, while not definitive, the evidence of record also suggests the Veteran receives regular private psychiatric treatment, but only the records he has submitted and those generated in connection with his reserve service have been associated with the claims folder.  Given the present state of the record, the law requires VA to undertake additional efforts to attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Finally, the present matter is before the Board on a new and material basis and, prior to addressing this aspect of the claim, VA is not obligated to afford the Veteran an examination.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).  Given the number of relevant and likely outstanding service department and medical records, the Board finds that to address whether new and material evidence has been received would be premature.  However, with an eye towards fairness to the Veteran and the efficient usage of VA resources and the competent medical and lay evidence of record, the Board finds that it is appropriate and necessary, in this matter, to provide the Veteran with a VA examination in connection with his present claim.  See 38 U.S.C.A. § 5103A(g) (West 2002); 38 C.F.R. § 3.156(c) (2011); see also Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his psychiatric symptomatology, to include prior to enlistment, during or after any period of service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO must contact the National Personnel Records Center, the Adjutant General's Office of the State of Alabama, the Veteran's former Army National Guard Unit or other appropriate government repository and request verification of the specific dates and corresponding nature of such service (i.e., ACDUTRA or INACDUTRA).  If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

Then, the RO must set forth in a clear memorandum all period of the Veteran's ACDUTRA and INACDUTRA service and associate this memorandum with the claims folder.   All development efforts and/or any negative response should be in writing, and associated with the claims folder.

3.  The RO must contact the Veteran, to ascertain any private treatment(s) and/or hospitalization(s) related to his psychiatric condition, to include private physician M. Naidu, M.D., and the private Bryce Hospital.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, since April 2008.  Any negative response should be in writing, and associated with the claims folder.

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for an appropriate VA examination, to determine the nature, onset and etiology of his claimed psychiatric condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The examiner must diagnose all psychiatric conditions found to be present, to include explicitly ruling in or excluding a diagnosis of schizophrenia.  

Then, for each diagnosed condition, the examiner should state the likelihood that the condition existed prior to service.  If a condition is found to have existed prior to service then the examiner should indicate the likelihood that the condition worsened during service.  

If the examiner diagnoses the Veteran as having a psychiatric disability that did not preexist service, the examiner must opine as to whether it is at least as likely as not the condition is (a) related to military service; and (b) had its onset in-service or within one year of separation.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent account of symptomatology; (II) the June 1983 Selma, Alabama, police report; (III) the July 1983 private medical history and physical examination report; (IV) the October 1983 Medical Board reserve Report of Medical Examination; (V) the November 1983 private hospitalization summary; (VI) the June 2009 VA physician's psychiatric treatment statement, as well as July 2009 opinion; and any other evidence deemed relevant.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

6.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

